 McCORMICK LONGMEADOW STONE CO.,INC.577McCormick Longmeadow Stone Co., Inc.andUnited Stone &Allied ProductsWorkers ofAmerica, AFL-CIO.Case No.1-CA-4817.November 8, 1965DECISION AND ORDEROn June 7, 1965, Trial Examiner James V. Constantine issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices.Thereafter, theRespondent, the General Counsel, and the Charging Party each filedexceptions to the Trial Examiner's Decision with supporting briefs.The Respondent filed an answering brief to the exceptions filed by theGeneral Counsel and the Charging Party.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiners madeprior to and at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed. The Board has consideredthe Trial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions,' andrecommendations of the Trial Examiner only to the extent they areconsistent herewith.The Trial Examiner found, and we agree, that the Respondent,through certain of its supervisors, engaged in conduct which was vio-lative of Section 8(a) (1) of the Act.The Trial Examiner also found that employee Angelo Commisso waslawfully discharged for cause because he had worked at another job inthe evening while protesting, at the same time, his inability to work forRespondent during the day because of an injury to his left shoulder.We cannot accept the Trial Examiner's finding in this regard.Respondent is engaged in quarrying, fabricating, selling, and dis-tributing stone articles and related products.Commisso was employedinitially as a laborer in February 1964.The following summer he'In the absence of exceptions thereto,we adoptpro formathe Trial Examiner's con-clusion that the statement of ForemanKeeping toemployee Comstock,to the effect thatPresident Chipouras had received a letter about the Union and that Chipouraswas angrybecause he did not like unions,was protected by Section8(c) of the Actwhen utteredunder the circumstances herein.Remarks which, standing by themselves may be protectedby Section 8(c), may be held unlawful when uttered in a context of coercion and restraintcreated by the employer's unfair labor practices. (SeeSavoy Leather Mfg.Co., 139 NLRB425, 426.)155 NLRB No. 53. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas advanced to crandle machine operator, the job he held at the timeof his discharge on November 20, 1964.His hours were from 7 a.m.until 3 :30 p.m.Before working for Respondent he had held a part-time janitor's job at nearby Bay Path Junior College from 5:30 to 8 :30p.m.He continued working at his evening job after being hired byRespondent.Respondent admits that its supervisors knew Commissowas so employed.Early in November a union organizing campaign was initiated inwhich Commisso took an open and active part by passing out authori-zation cards, attending meetings, and encouraging other employees todo so.The Trial Examiner inferred that knowledge of Commisso'sunion activity was acquired by Respondent as a result of its unlawfulinterrogation of employees and in view of the small number of employ-ees in Respondent's plant.In addition, Shop Superintendent Keep-ing's statement to employee Comstock that Keeping, a supervisor, was"pretty sure" of which employees were supporting the Union, furtherillustrates the fact that -Respondent must have known of Commisso'sovert union activities..-It is also significant that the Trial Examiner found that, on Novem-,ber 25, shortly after Commisso- was discharged, Foreman Brown, asupervisor-, told employee Fields that he, -Brown, had heard that Com-misso was the one who was trying to start the Union. Brown's state-ment is additional evidence that Respondent had known of Commisso'sunion activity on or before the date of his discharge. Further supportfor this view may be found in the testimony of employee Woodwardwho stated that, on December 21, the day of the, election, he overheardSuperintendent Keeping tell Foreman Brown that more heads wouldroll before this thing was through?Commisso's discharge came on the heels of the receipt by Respond-ent President Chipouras, on November 19, of, a copy of the Union'spetition,According to Superintendent- Keeping, Chipouras wasangered by it.Keeping, 'for the first time, then informed-Chipourasthat Commisso had an evening job at Bay Path.Commisso, after the injury to his shoulder, had been reporting indaily at the plant.He had advised Chipouras that he would be able toreturn to work the following Monday,Despite this, Chipouras feltcompelled, upon learning of Commisso's evening job, to find outwhether he was working on the evening of Thursday, the 19th.Hethereupon telephoned Bay Path and vas told that Commisso was work-ing at the time, operating a floor buffer.Without further inquiry intothe circumstances, Chipouras, in his own words, became "very irate."2We reject the Trial Examiner'sdiscreditingWoodward's testimony in this regard.The sole ground relied upon-by the Trial Examiner was that Woodward's testimony wasnot corroborated.-We do not regard this as sufficient reason for discrediting the testi-mony of a witness.In any event,the record in the instant case does not establish thatother employees were present.Corroboration,therefore,may have been impossible. McCORMICK LONGMEADOW STONE CO., INC.579Commisso was firedthe next day, Chipouras having told him that a lotof "" was"going around, and he was sick of it."Chipouras had made no effort to ascertain the circumstances of Com-misso's employment on Thursday evening.He did not inquire into thecomparative difficulty of operating a buffer and a crandling machine,the time spent operating a buffer on the evening in question, or whetherCommisso had worked every evening that week or only the one. Fur-ther, he was unable to identify his informant.We cannot agree withthe Trial Examiner'sfinding that Respondent conducted a fair andobjective investigation of this matter.Respondent claimed, further,that Commisso's absence caused itgreat inconvenience and hardshipbecause of the pressing need for finished machine-crandled stone foruse on a building project at Yale University.The facts belie suchurgency.Commisso would normally have returned to work the follow-ingMonday; but, having been discharged the previous Friday, itbecame necessary to train a new man to run the crandling machine,resultingin a noticeabledrop in production.Keeping had operatedCommisso's machine in the latter's absence. Shipping records intro-duced by Respondent indicate that shipments were the same during theweek Keeping had operated the machine as they were the previousweek when Commisso had operated it.Similarly,Respondent's contention that Commisso, despite theinjury to his left shoulder, could have operated the machine with onehand,leavesus unconvinced that Commisso was a malingerer whoseimmediate discharge was justified. Operation of the machine involvedplacementof stoneson the machine bed measuring up to 81/2 feet longby 41/2 feet in width and ranging from 31/2 to 71/2 inches in depth. Theyweighed 144 pounds per cubic foot; or approximately 3,700 pounds.Although cranes and other employee helpers were used, when avail-able, in placing the stones on the machine, we are satisfied from therecord that this work often required the operator to exert considerablestrength with both of his arms and hands.In all of these circumstances, we find thatthe reasonadvanced by theRespondent for Commisso's termination was a mere pretext; thatRespondent had knowledge of Commisso's union activity; 3 that Com-misso was discharged because he had engaged in such activity; and thatthe said discharge constituted a violation of Section 8(a) (3) and (1)of the Act.THE REMEDYHaving found that Angelo Commisso was illegally discharged, weshall order that he be reinstated to his former or substantially equiva-3Member Jenkins would not rely on the small number of employees 'employed by theCompany in finding that the Respondent possessed knowledge of Commisso'sunionactivities.212-809-66-vol. 155-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDlent position, without loss of seniority or other rights and benefits. Itwill be further ordered that Angelo Commisso shall be made whole forany loss of earnings suffered by reason of Respondent's discriminationagainst him, and that he shall be paid a sum of money equal to thatwhich he would have earned as wages from Respondent, from the dateof discharge to the date of reinstatement, or proper offer of reinstate-ment, as the case may be, less his net earnings paid to him by anyemployer or employers for whom he has worked or is working duringthe approximate hours he had normally worked for Respondent. Suchbackpay, if any, is to be computed in the manner established by F. W.Woolworth Company,90 NLRB 289, with interest thereon at 6 percentper annum computed in accordance with the formula set forth inIsisPlumbing e6 HeatingCo., 138 NLRB 716.AMENDED CONCLUSIONS OF LAWThe following is inserted as Conclusion of Law No. 4:"4.By discharging Angelo Commisso, Respondent has engaged in anunfair labor practice within the meaning of Section 8(a) (3) and (1)of the National Labor Relations Act, as amended."Conclusion of Law No. 4 as set forth in the, Trial Examiner's Deci-sion is redesignated as No. 5. Conclusion of Law No. 5 as set forth inthe Trial Examiner's Decision is deleted.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, McCormick Longmeadow Stone Co., Inc., East Long-meadow, Massachusetts, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Threatening employees with discharge or other economic re-prisals if they join or assist the Union or select the Union as theircollective-bargaining representative.(b)Coercively interrogating employees concerning their unionactivities, desires, and membership.(c)Creating the impression that the union activities of employeeshave been or are under surveillance by telling them that the Respond-ent knew the identity of those who attended a union meeting.(d) Discouraging membership in the Union or any other labor orga-nization by discharging, threatening to discharge, or otherwise dis-criminating in regard to the hire or tenure of employment of anyemployee.(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of the rights guaranteed to them in Section 7of the Act. McCORMICK LONGMEADOW STONE CO., INC.5812.Take the following affirmative action designed to effectuate thepolicies of the Act:(a)Offer Angelo Commisso immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of pay suffered by him as described in the section of the Board'sDecision entitled "The Remedy."(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.(c)Post at its shops and quarry at East Longmeadow, Massachu-setts, copies of the attached notice marked "Appendix." 4Copies ofsaid notice, to be furnished by the Regional Director for Region 1,shall, be posted by it immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 1, in writing, within10 days from the receipt of this Order, what steps the Respondent hastaken to comply herewith.4 In the event that this order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT threaten employees with discharge or other eco-nomic reprisals if they join or assist United Stone & Allied Prod-uctsWorkers of America, AFL-CIO, or select said Union as theircollective-bargaining representative.WE WILL NOT coercively interrogate our employees concerningtheir union activities, desires, or sympathies.WE WILL NOT create the impression that the union activities ofour employees have been or are under surveillance by us by tellingthem that we know which of our employees attend meetings ofUnited Stone & Allied Products Workers of America, AFL-CIO. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce any employee in the exercise of his rights under Section 7of the National Labor Relations Act, as amended.WE WILL NOT discharge, threaten to discharge, or otherwiseunlawfully discriminate against any employee because of his activ-ities on behalf of a Union.WE WILL offer Angelo Commisso immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to any seniority or other rights and privileges, and makehim whole for any loss of earnings he may have sustained by reasonof his unlawful discharge.All our employees are free to become or remain, and to refrain frombecoming or remaining, members of United Stone & Allied ProductsWorkers of America, AFL-CIO, or any other labor organization.MCCORMICK LONGMEADOW STONE CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serv-ing in the Armed Forces of the United States of his right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.If employees have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, Boston Five Cents Savings Bank Building, 24 SchoolStreet, Boston, Massachusetts, Telephone No. 523-8100.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThis is an unfair labor practice case. It was initiated by a charge filed onDecember 2 and an amended charge filed on December 16, 1964,1 by United Stone& Allied Products Workers ofAmerica, AFL-CIO, herein called the Union.OnJanuary 15, 1965, the General Counsel of the NationalLaborRelations Board, bythe Regional Director for Region 1 (Boston, Massachusetts), issued his complaint,based on said charges,againstMcCormick Longmeadow Stone Co., Inc., hereincalled the Company or the Respondent.In substance the complaint alleges thatRespondent engaged in conduct violating Section 8(a)(1) and(3), and that suchconduct affects commerce within the meaning of Section 2(6) and(7), of theNationalLaborRelations Act, as amended, herein called the Act.Respondent hasanswered admitting some facts but denying that any unfair labor practices werecommitted.Pursuant to due notice, this case came on to be heard and was tried before TrialExaminer James V. Constantine on March 22,23, and 24, at Springfield,Massachu-setts.All parties were represented at and participated in the trial and were given'All dates herein refer to 1964 except where otherwise specified. McCORMICK LONGMEADOW STONE CO., INC.583full opportunity to adduce evidence, examine and cross-examine witnesses, presentoral argument, and submit briefs.Respondent and the General Counsel have filedbriefs.Counsel for Respondent argued orally at the close of the case.Respondent'sseparatemotions (1) to dismiss before any evidence was received, and (2) forspecific information and production of documents, were denied. Its motions to dis-miss when the General Counsel rested were also denied.Respondent's request thatI take a view was denied.Upon the entire record in this case, and from my observation of the witness, I makethe following:FINDINGS OF FACT1.AS TO JURISDICTIONThe Company, a Massachusetts corporation, is engaged at East Longmeadow,2Massachusetts, in quarrying, fabricating, selling, and distributing stone articles andrelated products.Annually Respondent ships goods valued in excess of $50,000 to,.and receives goods valued in excess of $50,000 from, points located outside the Com-monwealth of Massachusetts. I find that Respondent is engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction over Respondent in this proceeding.II.THE LABOR ORGANIZATIONINVOLVEDUnited Stone & Allied Products Workers of America, AFL-CIO,isa labororganizationwithin themeaning of Section2(5) of the Act.M. THE UNFAIR LABOR PRACTICESThis case involves one alleged discriminatory discharge and some acts of allegedinterference, restraint, and coercion.A. Interference, restraint, and coercion1.General Counsel's evidenceAbout 2 days after employee James Fields was hired on November 12, 1964, AngeloCommisso asked him to help Commisso start a union. Shortly before Thanksgiving,Coley Brown, whom I find to be a supervisor embraced by the definition thereof inSection 2(11) of the Act, told Fields a "lot of cards were being passed around theshop," asked Fields if he had received a union card, and, if he had, not to sign it.Brown also obtained permission to come to the Fields home to talk to Fields. ButBrown never did come.During the conversation, Fields asked Brown why Com-niissowas fired.Brown replied he did not know for sure but he "heard that[Commisso] was the one who was trying to start the Union." Brown did not mentionwhere he heard this.About December 1964, Supervisor Brown asked Fields if the Union had held ameeting the night before.Fields replied in the negative.Thereupon Brown saidthat Chipouras "knew who all were at the Union meeting," but Brown stated that he,Brown, did not know the source of Chipouras' information.Thereupon Fields con-ceded that "we had a Union meeting."Employee Donald Woodward was hired in June 1964One Friday in Decemberwhen he cashed his paycheck and was having lunch at Big Ben's restaurant, Super-visor Keeping "sat down next to us."Keeping then asked Woodward if he attendeda union meeting the night before, sought to ascertain Woodward's view on the Union,toldWoodward that he, Keeping, was pretty sure of which employees in Woodward'sdepartment were supporting the Union, and asked what Woodward thought theUnion was trying to gain.On the day of the election, December 21, but after the voting had finished, Wood-ward overheard a conversation between Supervisors Keeping and Brown. In itKeeping said that "more heads would roll before this thing was through "Employee Richard S. Comstock was hired by the Company in 1960 to run thegang sawDuring this time he also held another job with another employer assuperintendent of two apartment buildings.Respondent knew about this other job.He sometimes took off without calling in.2In the complaint East Longmeadow Is alleged to be located in Springfield County.Myunderstanding Is that It is situated in Hampden County and that there is no SpringfieldCounty in Massachusetts. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout thesecondweek in November 1964, Paul Keeping, his foreman, came toComstock at the latter's machine.TellingComstock that owner Chipouras hadreceived "a letter about the union" from someone not further identified, Keeping saidthat Chipouras "was mad on account of the union because he don't like unions."Continuing, Keeping warned Comstock that "there is going to be a lot of firing goingon and privileges taken away and a lot of layoffs and changes made in the shop."Two or three days later Keeping again spoke to Comstock and told Comstock thatChipouras had received a letter "fromBoston."In this conversation Keeping said,"I can'tunderstand what you guys think youare goingto gain by the union," andasked Comstock why he wanted to join the Union. Comstock replied it would bean improvement over "what we got right now," and proceeded to argue that, althoughthe men wanted a union, they were "not trying to break the Company." ThereuponKeeping asked, "Why did you have a meeting over James Noonan's house?" Com-stock replied that he did not know where Noonan lived and added, "For your informa-tion,we had the meeting right in town." Then Keeping said that Chipouras "don'tlike unions."According to Comstock, who cuts slabs, among other things, for crandling, he saw5 or 6 piles of stones, each containing 10 stones, in the shop stockpile (inside theplant)during the week of November 16, 1964. These consisted of both unfinishedstone awaiting crandling as well as stones already crandled by machine.He alsoobserved "a good 30" machine crandled slabs outside the plant.Daniel Goyette was hired by Respondent in August 1964.Goyette overheard thestatement of Supervisor Keeping to employee Comstock, recited above, that "if uniontalk kept going on, there was going to be a lot of firing going on."In October Goyette stayed out of work for three consecutive Mondays withoutcallingin.He was reprimanded for failing to call only on the second of those Mon-days.He also missed two Mondays since then without calling it, but nothing wassaid or done about it by Respondent.2.Respondent's evidenceAbout Wednesday, November 18, Superintendent Keeping spoke to employeeRichard Comstock.Keeping denies that he mentioned that Chipouras had receiveda letter concerningtheUnion; or that if the employees selected a union a lot ofprivilegeswould be taken away, a lot of firings and layoffs would take place, andthat changes would be made in the shop. In fact, Keeping denieddiscussing theUnion at all with Comstock.Keeping further testified that he often ate lunch atBig Ben's restaurant,includingan occasionon a Friday in December when he sat on a counterstool next to employeeDonald Woodward.Big Ben's isa minute or two away from the plant by foot, andboth company officials and employees eat there oftenAlthough he talked to Wood-ward onthat Friday, Keeping denies that he asked about the union meeting thepreviousevening, orwhetherWoodward attended it, or what Woodward's viewswere about the Union, or what the employees expectedto gainby havinga union.In fact Keeping denies referring to the Union at all in this conversation.Keeping furtherdeniesthat he had any conversation with Supervisor Coley Brownon December 21, and deniesthat he ever told Coley Brown or anyone else that"more headswould roll before this thing was through."Coley Brown has been foreman of Respondent's quarry since 1962.On the daybefore Thanksgiving, 1964, he went to the shop as part of his dutiesWhile therehe spoketo employee James Fields.But Brown denies that he then or at any othertime askedFields whether Fields receiveda unioncard, or told Fields to refuse tosign it ifhe did, or requested permission to come to Fields' home to talk about theUnion,3and insiststhat Fields never asked him why Commisso was fired. Further,Brown denied that on December 11 or any other time he asked Fields whether aunion meetingwas held the day before, or that he told Fields that owner Chipourasknew anything about a unionmeeting.Moreover, Brown testified that Chipourasdid not tell him abouta union meetingalthough Chipouras about December 19 didask him if he had heard anything about the Union.Supervisor Keepinginsiststhat he spoke to employee Goyette after each of thelatter's absencesand that each time Goyette explained that he had been sick, thathe told Goyette that Respondent had a rule which required notice of absences; anddemandedthat Goyette observe thatrule.But Keepingalso testified that Goyettedid call Respondent'soffice each Monday he was out and stated he would not bein that day.s Fields testified only that Brown asked to come to his home, without mentioning why. McCORMICK LONGMEADOW STONE CO., INC.585Concluding Findings as to Interference, Restraint, and CoercionIt is my opinion, and I find, that Supervisors Keeping and Brownengaged in anti-unionconduct,4 that some of this conduct transgresses Section 8(a)(1) of the Act,and that all of such conduct did not occuruntilafter Respondent became apprised thatthe Unionwas organizingits employees.Thus I find that Superintendent Keeping:1.About the second week in November told employee Comstock that ownerChipouras had received a letter about the Union, that Chipouras was mad on accountof it because Chipouras did not like unions, and that there would be a lotof firings,layoffs, changes, and revocation of privileges in the shop. I do not credit Keeping'sdenial thereof for the reasons expressed below.That part of the above statement by Keeping referring to the receipt of the letterand Chipouras' being mad about it and to Chipouras' dislike ofunions isprotectedby Section 8(c) of the Act and the free speech guarantees set forth in the Constitu-tion.Hence they do not violate the Act. The fact that such remarks were utteredin a setting of other statements which have been found to amount to unfair laborpractices does not remove them from the shelter of Section 8(c) and the Constitution;nor do they thereby become converted into unfair labor practices. But seeN.L.R.B.v. Zelrich Co.,344 F. 2d 1011 (C.A. 5). Nothing in the Constitution provides thatrights granted therein are lost by lawbreakers, or that such rights belong only tothose who obey the law; nor has the Supreme Court ever so held.5 The exercise ofconstitutional rights is not denied by that document to those who violate the law.AlthoughSavoy Leather Mfg. Corp.,139 NLRB 425, is distinguishable, it seems tosay that expressions otherwise protected by law are forefeited when "given in a con-text of threats of possible recrimination."However, I find that the remainder of Keeping's statement manifestly constitutesforbidden interference, restraint, and coercion because patently it contains threats ofreprisals.2.Two or three days later Keeping told employee Comstock that Chipouras hadreceived a letter from Boston, stated that he, Keeping, could not understand what themen would gain by having a Union, and asked why Comstock wanted to join theUnion. I do not credit Keeping's denials.These utterances do not threaten reprisals.Hence I find they are protectetd by Section 8(c) of the Act. The Board has heldthat somewhat similar statements were not obnoxious to the Act.Willard BronzeCompany,148 NLRB 1686 In this same conversation Keeping asked Comstock whya union meetingwas held at Noonan's house, and added that Chipouras did not likeunions.I do not credit Keeping's testimony inconsistent therewith.The statementthat Chipouras did not like unions finds asylum in Section 8(c) of the Act and theConstitution; but the inquiry as to the union meeting not only constitutes unlawfulinterrogation, because not made in connection with a legitimate cause or purpose(Johnnie's Poultry Co.,146 NLRB 770, 774-775, reversed on other grounds 344 F.2d 617 (C.A. 8) ), but also gave an impression that Respondent had union meetingsunder surveillance.This type of surveillance is illegal under the Act.N.L.R.B. v.PrinceMacaroni Manufacturing Company,329 F. 2d 803, 806 (C.A.1);Moore'sSeafood Products, Inc.,152 NLRB 683. Keeping's denial is not credited.3.On a Friday in December Keeping asked employee Woodward if he hadattended a union meeting the night before, asked Woodward's views about theUnion, and what Woodward thought the Union was trying to gain, and mentionedthat he, Keeping, was pretty sure of which employees were supporting the Union.I reject Keeping's testimony to the contrary.Except for the inquiry as to what theUnion was trying to gain, which is immunized by Section 8(c) of the Act(WillardBronze Co.,148 NLRB 1686), this conversation patently is coercive, and I so find,sinceno lawfulreason isshown for its utterance.Johnnie's Poultry Co.,146 NLRB* It is not an unfair labor practice to dislike unions or to express opposition thereto toemployees.N.LRB. v Threads, Iite,308 F. 2d 1, 8 (C A. 4).5 SeeNew York Times Co. v. Sullivan,376 U.S 254, 271, 273;Thomas v. Collins, Sheriff,323 U.S. 516, 537-538, and a concurring opinion at 547;Milkwagon Drivers Union, etc. v.Meadowmoor Dairies, Inc,312 U.S. 287, 296. This is not to say that utterances other-wise protected as free speech must be entirely disregarded.Such utterances may beconsidered in determining whether the whole course of conduct was aimed at achievingobjectives proscribed by the Act.N.L R B. v. Virginia Electric and Power Company,314U.S. 469.Thus it is permissible to utilize constitutionally protected speech in appraisingother conduct; but it is another thing to hold that such free speech constitutes an unfairlabor practice.Accordingly, I have considered these sheltered expressions in arriving atsubsidiary and ultimate findings herein, but I have not recommended that Respondent beenjoined from uttering them if he does so in a setting disassociated from unfair laborpractices. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD770, 774-775. SeeN.L.R.B. v. Mid-West Towel and Linen Service, Inc.,339 F. 2d958, 960-961 (C.A.7); N.L.R.B. v. Prince Macaroni Manufacturing Company,329F. 2d 803, 806 (C.A. 1). But seeN.L.R.B. V. The Lorben Corp.,345 F. 2d 346(C.A. 2).As stated above, I have not credited Keeping's testimony insofar as it is not con-sonantwith the foregoing findings of fact.This declination is based not only uponthe demeanor of the witnesses involved, but also upon the fact, which I hereby find,that employee Goyette, whom I credit, confirms part of Comstock's evidence; i.e.,Goyette overheard Keeping say that if union talk persisted at the plant, a lot offiring would take place.Further, I find that Supervisor Brown:1.About the day before Thanksgiving told employee Fields that a lot of cardswere being passed around the shop, asked Fields if he had received a union card,and, if he had, not to sign it.This conversation in my opinion is coercive, and I sofind.For reasons hereafter set forth, I do not accept Brown's contrary testimony.Further, I find that this conversation exceeds the bounds of Section 8(c) of the Actfor two reasons; one, the statement that cards were being distributed implies thatunion activity was under surveillance, which is coercive; and, two, the inquiry as towhether Fields had received a union card has not been demonstrated to have beenasked for a legitimate purpose pursuant to the rule promulgated inJohnnie's PoultryCo., 146 NLRB 770, 774-775.Accordingly, I find that this talk incurs Section8(a)(1) liability.In this conversation Brown also asked permission to come tothe home of Fields. Since the purpose thereof is left to surmise on the record beforeme, I find that this request is innocuous and, therefore, does not offend the Act.In this conversation Brown also said that he heard that Commisso was the onewho was trying to start the Union, and that this could have been the reason forCommisso's discharge. I find that this statement carries an implication of reprisalfor union activity, so that it is coercive.2.About December, Supervisor Brown asked employee Fields if the Union hadheld a meeting the night before.This is coercive as it does not appear to have beenasked for a legitimate objective. In this same conversation Brown stated that ownerChipouras knew the identity of those who attended that meeting.This is coercivesince it created the impression and reasonably led Fields to believe that a unionmeeting had been held under surveillance by Respondent.N.L.R.B. v. PrinceMacaroni Manufacturing Company,329 F. 2d 803, 806 (C.A. 1).3.On or about December 21, employee Woodward claims he heard SuperintendentKeeping tell Supervisor Brown that more heads would roll when this thing wasthrough.Although other employees were in the vicinity, none of them was put onthe stand to confirm Woodward.Hence I do not credit him. In any event I findthesewords are too indefinite and ambiguous to be reasonably correlated to theunion movement in the plant.Accordingly, I find that even if these words weredelivered, they do not amount to interference, restraint, or coercion under Section8(a)( I) of the Act, as they do not connote reprisals for union activity.B. The discharge of Angelo Commisso1.General Counsel's evidenceThisemployee washired by Respondent in February 1964 as a laborer at $1.75an hour. In July or August he became a crandle machine operator at $1.90 an hour.His regularhours were from 7 a in to 3.30 p.m., but he "usually" worked overtime1hour on weekdays and 5 to 8 hours on Saturday.While employed by Respondent,Commisso also worked for Bay Path Junior College each year from September toMay or June; i.e , during the school year.He obtained this latter job some time in1963.At Bay Path, where he was employed from 5.30 to 8.30 p.m., Mondaysthrough Friday, he performed janitorial work, dusting, emptying baskets, and buffingthe floor to obtain additional income.Commisso notified his foreman, Paul Keeping,whom I find to be a supervisor under Section 2(11) of the Act, of his other dutiesat Bay Path.About November 9, Commisso signed an authorization card of "American Fed-eration of Labor and Congress of Industrial Organizations and All Affiliated Organiza-tions."In addition, he handed out or distributed union cards during breaks at workto fellow employees Dudley and Fields about that time, and asked them and anotheremployee, Bruce Sherman, to join the Union.On his way home from work at Respondent's plant on November 16 Commissowas involvedin anautomobile accident.After making a report thereof at thepolice station, Commisso proceeded to Bay Path where he informed the latter hewouldbe unable to work that evening because of injuries to his left shoulderreceived McCORMICK LONGMEADOW STONE CO., INC.587in the accident.The next morning Commisso called Respondent's shop by telephone 6to state that the accident would keep him away from work.Mrs. Chipouras answeredthe phone. I find that Strati Chipouras, her husband, is the owner, president, andtreasurer of the Company and a supervisor within the meaning of Section 2(11) ofthe Act.Following the above call, Strati Chipouras called Commisso later in thesame day to ascertain whether Commisso would remain out for any length of time,stating that a replacement would be necessary if this were the fact.Commissoreplied that he did not think he would be away from work for more than that weekbut, if so, promised to call again as to when he expected to return. That eveningCommisso visited his doctor (Kanski).On Wednesday, November 18, pursuant to Doctor Kanski's direction the daybefore, Commisso went to other doctors for X-rays of his shoulder.These latterreported to him that no broken bones were disclosed by the films and that they wouldsend a report to Doctor Kanski. Later that morning Commisso went to the Com-pany's plant where he informed Foreman Paul Keeping of the results of the X-rays,that he was scheduled to see Dr. Kanski the next day, Thursday, and that he thoughthe would be back at work the following Monday.On Thursday, November 19, Commisso went to Dr. Kanski's office where thedoctor confirmed the results of the X-rays, diagnosed the injuries as bruises, andauthorized Commisso to go back to work the Monday following "if it didn't botherme."From there Commisso went to the plant and reported to Foreman KeepingDoctor Kanski's conversation.Then Commisso asked if there was enough work forhis machine when he returned on Monday. Keeping replied that he had been operat-ing it, while also supervising the shop, during Commisso's absence.After this Com-misso spoke to employee Bruce Sherman, a truckdriver, asking Sherman what hethought of the Union and inviting Sherman to come to the union meeting that night.At 5 p.m. that evening, November 19, Commisso went to work on his night job atBay Path, completing his duties there about 8.30 or 9 pm.His work there thatevening consisted of acting as a replacement for 1 of the 13 regular janitors whomay be out.7 This evening he alerted the Bay Path foreman of the bad shoulder;the latter instructed him to do what he could.As a result Commisso was able toempty baskets, dust, and operate the buffing machine (weighing between 50 and 70pounds) which buffed the floors. In running the buffer Commisso used only oneand "most of the time."When he finished at Bay Path, Commisso attended aunion meeting.On the next day, Friday, November 20, Commisso went to the plant to collect hispay from Foreman Keeping.However, instead of paying him, Keeping instructedCommisso to see owner Chipouras in the office. Thereupon Chipouras "pulled [Com-misso's) file," handed Commisso his paycheck and a "white slip," and notifiedCommisso that Commisso was all done working for the Company.When Commissorequested a reason for his discharge, Chipouras answered that "there was a letterthere explaining it," at the same time handing Commisso a letter.This instrument,dated November 20, and signed by Chipouras as Respondent's treasurer, in materialpart provides, "Dear Angelo: Because of your failure to report for work while at thesame time working elsewhere your services as an employee of this company areterminated effective immediately." (General Counsel's Exhibit No. 3). In responseto a question by Commisso as to why he was discharged, Chipouras replied that"there was a lot of crap going around" and he was "sick of it."When Commissoinsisted he had not done anything, Chipouras replied that Commisso had been "someplace else" running a buffer when he "could have been" at the shop. Protesting thatbe was not receiving sick pay from Respondent, Commisso justified his nightwork bypointing out that it was light work compared with his job as a crandler and that heneeded the money. Chipouras added that someone had seen Commisso running thebuffer at Bay Path and that, if Commisso could do that, he could work at the shop.Commisso again defended himself by remarking that the buffing work was light andthat he needed "a few dollars on the side because I wasn't getting any sick pay."Further, Commisso begged to be retained by Respondent because, since his wife waspregnant, he did not want to lose insurance (which apparently was an appurtenance ofhis employment by the Company) which coveied maternity expenses in an undis-closed amount.But Chipouras did not recede from his position in firing Commisso.Commisso's work may be described as follows. Stones are cut up into slabs weigh-ing from 200 to 500 pounds by other employees. Then he straps the slabs andcauses them to be transported to and on a bed of his machine by overhead craneswhich lift the slabs by the straps.After he removes the straps, Commisso pries the9 The shop phone and the home phone of Chipouras are on the same line.7When no regular janitor is off or otherwise absent, Commisso washes windows. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDstone on the machine bed by means of a steel crowbar, so as to remove blocks underthe stone.When the blocks ale out, Commisso lines up and levels the stone, using acrowbar as an aid. Then the machine passes over the stone, during which time it iscrandled, i e., the surface of the slab is roughened.Following the crandhng Com-misso places blocks under the slab, again using a crowbar for this operation, andcauses the crane to take it away.Often, if not always, another employee handles theblock while Commisso is manipulating the crowbar. If the slab is over 8 feet long,Commisso uses a sledge hammer "to break up the end." He crandles 5 to 10 slabs aday.After a slab is machine crandled it is then hand crandled by other employees.After the slab has been placed in position on a bed, the crandling machine (arevolving cylinder containing teeth) moves over the stone.The bed on which thestone rests remains stationery.To activate the crandler up and down, a wheel mustbe moved by hand, and to have the crandler proceed back and forth along the stoneon the bed another wheel must be adjusted by hand.The crandling machine is a new machine and the only one of its type in the plantif not in the world.Respondent in July or August asked Commisso, who at that timewas a laborer, if he would like to learn to run it.When Commisso answered affirma-tively, he was assigned to this machine.Only Foreman Keeping is also qualified torun it.Commisso was trained by Foreman Paul Keeping, a process which requireda week or two.2.Respondent's evidencePaul Keeping is superintendent of Respondent's saw shop. In his shop stone blocksare brought in from the quarry, are cut to size, and then machine crandled for anotherof Respondent's shops, where they are hand crandled and finished.He brieflydescribed the work which Commisso performed, which corresponded to that narratedby Commisso.However, Keeping testified that a crandle machine operator coulddo all work, including the use of the crowbar, with one hand, and that, if two handswere needed, the operator could always obtain assistance from any man on the flooror from Keeping merely for the asking. President and owner Chipouras confirmedthis.Beginning in August 1964, the Company was engaged in supplying Yale Universitywith the exterior stone for a 22-story building and requiring about 70,000 cubic feetof stone.This job depended on the crandler, for this stone had to be crandled.More-over, if the crandler machine was idled, 10 or 15 men in the plant of the Companywho performed the next operation of hand crandling would be sent home for wantof work. About 25 to 30 slabs were needed for them daily.On Tuesday morning, November 17, Commisso came to the plant and told Super-intendent Keeping that an accident had thrown out his shoulder and arm and thathe had to go to the doctor for X-rays.Keeping thereupon asked Commisso to informhim when he would return to work because the operation of the crandler was "veryvital and we needed the stone for the [Yale] job."That day Keeping operated thecrandling machine, as no other employee (besides Commisso) was competent to runit.Another employee was trained to run it shortly after Commisso's discharge.The next day, Wednesday, Commisso again came in about 1 p m. and informedKeeping that the X-rays had been taken, that they revealed nothing broken, and thathe would probably be back at work the following Monday. Keeping again "impressed"Commisso that "the stone coming off that machine was very necessary" and thatKeeping was put to an inconvenience in running Commisso's machine and running theshop at the same time.Keeping ran the machine again that day and the following 2days; Le, Thursday and FridayKeeping did not hear from Commisso on Thursday,November 19.On Friday, November 20, Commisso came in to collect his payabout 11:30 a.m. from Keeping, but Keeping instructed him to see owner Chipourasin the office.Keeping testified that there was special urgency to fulfill the Yale order on timeand that he had been instructed to produce stone therefor as fast as he could becauseconstruction of the Yale building had progressed to the stage where stone fromRespondent could be installed.Although Respondent does stockpile stone, Keepingtestified that it had no "excess inventory for the Yale job that would have warrantedstopping the crandling machine."Of the 5 or 6 piles of 10 stones each mentioned byemployee Comstock, only 2 piles were available for the Yale job, and the remainderwere unfit therefor either because of "cracks" or "for some reason.wouldn't makeit."These other piles were maintained to be utilized when other jobs "needed certainstones."On Thursday, November 19, Keeping reported to owner Chipouras that Commissohad once told him about Commisso's part-time job at Bay Path. (Keeping knewabout this other job since about February or March 1964, but he was "not particularlyconcerned" about it.)Chipouras thereupon directed Keeping to ascertain whether McCORMICK LONGMEADOW STONE CO., INC.589'Commisso worked elsewhere that week. In addition Chipouras telephoned Bay Pathabout 8 p.m. and learned that Commisso was at that moment operating a buffingmachine.On November 20 owner Chipuoras instructed Supervisor Keeping to tell Commisso,when he came in, that Chipouras wanted to see him. Then Chipouras called hiscounsel, Arthur Marshall, to inform Marshall that Chipouras was going to dischargeCommisso. Soon after this, when Commisso came to the company office, Chipouras,discharged him.When Commisso asked why, Chipouras assigned as the reason thefailure of Commisso to report for work when his work was needed for the Companywhile he was working elsewhere and also handed a letter to Commisso. See GeneralCounsel's Exhibit No. 3.Chipouras denies that he also said a lot of "crap" wasgoing around and that he was sick of it.Chipouras further testified that he first knew of union activity at the plant onNovember 19, when he received a copy of a petition for an election, that at the RChearing thereon he first learned that Commisso had distributed two union cards, andthat on December 9 he first learned of a union meeting from a union handbill placed,on his desk by someone.Concluding Findings as to the Discharge of Angelo CommissoIt is my opinion, and I find, that on the record unfolded in this case Angelo Com-misso was discharged for cause, that he was not fired for union or other activity safe-guarded by the Act, and that the reason assigned by Respondent for the dischargeisnot a pretext or cloak to mask or disguise a discharge for union or other protectedactivity.Before setting forth the reasons for the foregoing conclusions, it is desirableto dispose of two defenses advanced by Respondent's answer which in my opinionare not well taken, and I so find. (1) Respondent contends that one reason for,Commisso's termination is "his failure to report for work as scheduled."But Com-misso did report to the plant to explain his absence without complaint from hisemployer; in fact the employer acquiesced therein.Hence this aspect of the defenselacks merit. (2) Respondent's answer also urges that the discharge in part may beattributed to Commisso's "failure to notify the Respondent in advance of his intendedabsence from work."But the Respondent's own evidence, as well as the GeneralCounsel's, definitely establishes that Commisso did communicate with Respondentregularly to assert that he would be absent.Accordingly, I find that this segment ofthe answer has not been established.But I find that Commisso's employment was concluded by Respondent because heworked at Bay Path in the evening while at the same time protesting that he wasunable to work for Respondent, and that Commisso was so informedAnd I furtherfind that this reason has not been seized upon by Respondent to justify an otherwiseillegal discharge for union or other conduct sheltered by the ActThese ultimateconclusions are derived from the entire record and the following factors, which I findas subsidiary facts-1No appreciable time elapsed between Respondent's acquiring knowledge ofCommisso's resumption of working at night on November 19 and his subsequentdischarge.After his injury of November 16 Commisso returned to his Bay Pathjob on the evening of November 19. Chipouras first learned of this on that eveningand discharged Commisso therefor on November 20 when the latter came to the shopto pick up his paycheck.Thus there exists a correlation between the resumption ofnightwoik and the discharge, while there is absent a timing between the union activi-ties (which occurred several days before) and the firing.Thus it is significant thatthe discharge coincides with actual dereliction of duty by Commisso.In this connection I find that Chipourasconducteda fair and objective investigationto ascertain whether Commisso engaged in work at Bay Path on November 19, not-withstanding that the investigation did not include affording Commisso an opportunityto deny such employment. SeeFort Smith Broadcasting Co. v. N.L R.B.,341 F. 2d874, 878 (C.A. 8). I recognize, of course, that intentionally shunning an impartialinquiry into an employee's alleged shortcomings is evidence of a discriminatory intent.Illinois Tool Works,61 NLRB 1129, 1132. SeeShell Oil Company v. N L R B.,128F. 2d 206, 207 (C.A. 5).2.The reasons given for the discharge are not specious and do not suddenly resur-rect past misconduct which had been overlooked or condoned in the past.HenceCommisso was terminated for a fresh default.On this facet of the case I do notweigh the evidence regarding the merits of the discharge.For I am not required todecide whether the facts justify the discharge, because this is not an arbitration pro-ceedingThis situation often confronts arbitrators.SeeCoin Products. Co.,44 LA127.Rather, the question is whether the employer's actual reason for the terminationis illegal.It is a maxim of the law that, as long as the actual reason is not discrimi- 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDnatory, the discharge must be upheld as having been made for cause, regardless of itssoundness.N.L.R.B. v. Prince Macaroni Mfg. Co., supra,809;Fort Smith Broad-casting Co. v. N.L.R.B.,341 F. 2d 874 (C.A. 8). The extent of discipline is lodgedwith the employer and may not be reviewed in this proceeding.N.L.R.B. v. AceComb Co., et al.,342 F. 2d 841 (C.A. 8).Hence neither the Trial Examiner nor theBoard may examine the wisdom or business judgmentof anemployer who isprompted in good faith by nondiscriminatory motives in releasing an employee.N.L.R.B. v. United Parcel Service, Inc.,317 F. 2d 912, 914 (C.A.1); Thurston MotorLines,149 NLRB 1368.Nor does the fact thatownerChipouras complained to Commisso that a lot of"crap" was "going around" lead to the conclusion, as contended by the GeneralCounsel, that "thisstatementundoubtedly referred to the Union."Rather, I findthat "crap" is too conjectural to be construed as union activity; it can just as wellallude to Commisso's working for Bay Path during the time he claimed he wasincapacitated for work.3.As contended by the General Counsel, I find that Respondent entertained hos-tility toward the Union, as more fully narrated above. But this alone is inadequate toshow that the discharge of Commisso is attributable to such union animus.N.L.R.B.v. Little Rock Downtowner, Inc.,341 F. 2d 1020, 1021 (C.A. 8). It must additionallybe established that such antipathyto unionsisproximately linked with the unfairlabor practice in issue.N.L.R.B. v. Citizens-News Company,134 F. 2d 970, 974(C.A.9);Wellington Mill Division, West Point Manufacturing Co. v. N.L.R B.,330F. 2d 579, 586-587 (C.A.4); Lasko Metal Products, Inc.,148 NLRB 976 I amunable to find that the discharge here is related to the unfair labor practices hereto-fore found or to Respondent's union animus, especially since Commisso was neverquestioned or approached about his union activities and such activities were notmentioned or referred to in conversations between supervisors and employees priorto the discharge.In this connectionI have been guided by the familiar principle that"Engagingin protected, concerted activity ... does not perforce immunize employeesagainst dischargefor legitimate reasons."Mitchell Transport, Inc.,152 NLRB 122.Accord:Pioneer Photo Engraving, Inc.,142 NLRB 1099, 1101;Metals EngineeringCorporation,148 NLRB 88;Wellington Mill v.N.L.R.B.,supra.4.While therecord isdevoid of specific evidence of Respondent's knowledge as toCommisso's unionactivities, I infer that, because of the other unfair labor practicesand the smallnumber of employees in Respondent's plant, Respondent acquiredknowledge of Commisso's adherence to and actions on behalf of the Union.Ameri-can Grinding & Machine Co.,150 NLRB 1357;New French Benzol Cleaners andLaundry, Inc.,139 NLRB 1176, 1179;Tru-Line Metal Products Company, et al.,138NLRB 964, 966;Angwell Curtain Company Inc. v. N.L.R B.,192 F. 2d 899, 903(C.A. 7).But seeN.L.R.B. v. Falls City Creamery Company,207 F. 2d 820, 829(C.A. 8). I do not regard the statement of Supervisor Brown on November 25 thathe "heard that [Commisso] was the one who was trying to start the Union" asaffirmative evidencethat Respondent had knowledge of Commisso's activities on orbefore November 20.5. I credit Chipourasthathe discharged Commisso for working at Bay Path whileincapacitatedbut at thesame time refusingto work for Respondent. In view of thisfinding, itbecomes unnecessary to analyze extensive evidence as to Commisso'srespective physical duties at Bay Path and at Respondent's shop, or as to stockpiling,or as to the importance of Commisso's production in fulfilling delivery schedules ontheYale job,or as towhether it would require extensive time to train anotheremployee as a crandler, or as to whether other employees were dealt less severe orno disciplinefor failure to call in when absent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThose activities of the Respondent found to constitute unfair labor practices asset forth in section III, above, occurring in connection with its operations describedin section 1, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged in certain unfair labor prac-tices proscribedby Section8 (a)( I) ofthe Act,itwill be recommendedthatit ceaseand desist therefrom and that it take specific affirmative action,as set forth below,designed to affectuate the policies of theAct.Whilesuch violations do not go "to the GUYAN MACHINERY COMPANY591heart of the Act," as that phrase is used inN.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d532, 536 (C.A. 4), they nevertheless are neither sporadic nor isolated.Hence I findthat it may reasonably be anticipated that such conduct is likely to recur.Accord-ingly, I find that an order restraining the same or related conduct in the future iswarranted on the record before me.Upon the basis of the foregoing findings of fact and of the entire record in this case,I make the following:CONCLUSIONS OF LAW1.United Stone & Allied Products Workers of America, AFL-CIO, is a labororganization within the meaning of Sections 2(5) and 8(a) of the Act.2.Respondent is an employer within the meaning of Sections 2(2) and 8(a) andis engaged in commerce as defined in Section 2(6) and (7) of the Act.3.Respondent has engaged in unfair labor practices within the contemplation ofSection 8(a)(1) of the Act by: (a) threatening employees with discharge and othereconomic reprisals if they joined or assisted the Union or selected it as their collective-bargaining representative, (b) coercively interrogating employees concerning theirunion activities, desires, and membership, and (c) creating an impression that unionactivities of the employees had been and were under surveillance by Respondent.4. Said unfair labor practices are unfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.5.Respondent has not engaged in any other unfair labor practices alleged in thecomplaint.[Recommended Order omitted from publication.]Guyan Machinery CompanyandLocal Union No.505, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases Nos. 9-CA-3291and 9-RC-6022.November 8,1965DECISION AND ORDEROn July 19, 1965, Trial Examiner Eugene F. Frey issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in the unfair labor practices alleged in the complaint inCase No. 9-CA-3291 and recommending that the complaint be dis-missed in its entirety, as set forth in the attached Trial Examiner'sDecision. In Case No. 9-RC-6022,1 the Trial Examiner recommendedthat the challenges to 80 ballots be overruled and that the challengesto 17 ballots be sustained.Thereafter, the Charging Party filed excep-tions to the Trial Examiner's Decision and a brief in support thereof,and the Respondent filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].1Pursuantto Section 102.33 of theBoard's Rules and Regulations,Series 8, as amended,revised January 1, 1965, the RegionalDirectorconsolidated this casewith Case No.9-CA-3291.155 NLRB No. 47.